Title: From James Madison to George Ticknor, 2 December 1825
From: Madison, James
To: Ticknor, George


        
          Dear Sir
          Montpellier Decr. 2. 1825
        
        I have recd. your favour of Novr. 21. inclosing a copy of your “Remarks concerning Harvard University.” I have found in them much edifying to other Institutions, as well as a triumphant vindication of reforms & improvements in that one. With my thanks for your polite attention, I send, as you request, a Copy of the Code enacted for the University of Virginia;

praying you at the same time to be assured of my great esteem and my friendly respects.
        
          James Madison
        
      